Case 2:21-cv-00076-HYJ-PJG ECF No. 27-9, PagelD.277 Filed 07/26/21 Page 1 of 2

EXHIBIT 8

July 16, 2021 Email String with Defendants’ Attorneys
Case 2:21-cv-00076-HYJ-PJG ECF No. 27-9, PagelD.278 Filed 07/26/21 Page 2 of 2

 

Gary Miotke

From: Lauri Stewart <LStewart@kerr-russeil.com>
Sent: Friday, July 16, 2021 9:01 AM

To: Fosmire, M. Sean; Gary Miotke

Subject: RE: Cullen v St. Ignace

same

Lauri B. Stewart
Attorney

— ng
KERR RUSSELL
Attys and Counse org.

Kerr, Russell and Weber, PLC

500 Woodward Avenue, Suite 2500

Detroit, Ml 48226

P: (313) 961-0200 | F: (313) 961-0388 | D: (313) 484-3819

NOTICE: The information contained in the above message is attorney privileged and confidential
information solely for the use of the intended recipient. If the reader of this message is not the
intended recipient, the reader is notified that any use, dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this communication in error, please
immediately notify Kerr, Russell and Weber, PLC by telephone at 313-961-0200.

 

kerr-russell.com

 

From: Fosmire, M. Sean <Sean.Fosmire@kitch.com>
Sent: Thursday, July 15, 2021 3:46 PM

To: Gary Miotke <gmiotke@miotkelawoffice.com>
Cc: Lauri Stewart <LStewart@kerr-russell.com>
Subject: [EXTERNAL] Cullen v St. Ignace

 

 

 

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

 

| note the filing of the amended complaint but there was no motion/order and no stipulation. | will agree to
sign a stipulation, even after the fact.

M. Sean Fosmire
sean. fosmire@kitch.com

EXHIBIT 8
